Citation Nr: 1523168	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a right shoulder disability.
9.  Entitlement to an initial rating higher than 70 percent for major depressive disorder with alcohol abuse.

10.  Entitlement to an initial compensable rating for chronic tonsillitis.

11.  Entitlement to an initial compensable rating for reactive airway disease.

12.  Entitlement to an initial rating higher than 10 percent for a left shoulder strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a June 2014 decision, a Decision Review Officer assigned initial 70 percent and 10 percent disability ratings for the service-connected psychiatric and left shoulder disabilities, respectively, both effective from June 17, 2010.

The Veteran testified before the undersigned at a March 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

The issues of entitlement to service connection for a skin disease, tinnitus, a psychiatric disability other than major depressive disorder (to include posttraumatic stress disorder (PTSD)), a disability related to tobacco use (as secondary to a psychiatric disability), a headache disability (to include as secondary to a psychiatric disability), and a gastrointestinal disability (to include as secondary to service-connected tonsillitis) have been raised by the record in a March 2015 "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sleep apnea, a back disability, a cardiac disability, allergic rhinitis, sinusitis, a left knee disability, hypertension, and a right shoulder disability and entitlement to higher initial ratings for major depressive disorder with alcohol abuse, tonsillitis, and reactive airway disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left shoulder strain has been manifested by pain/aching and limitation of motion; shoulder flexion has been to between 160 degrees and 180 degrees and abduction has been to 160 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there has been no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for a left shoulder strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200-5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

The appeal for a higher initial rating for a left shoulder strain arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's March 2015 hearing, the undersigned identified the issues on appeal (including entitlement to a higher initial rating for a left shoulder strain). Also, the Veteran provided testimony as to the symptoms and history of his left shoulder disability and the treatment received for the disability and he has submitted additional evidence during the claim period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant are thereby met.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service VA medical treatment for his service-connected left shoulder disability.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected left shoulder strain.  Accordingly, the duty to assist is also met.


Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left shoulder strain is rated under 38 C.F.R. § 4.71a, DCs 5299-5203.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of DCs 5299-5203 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected left shoulder strain, and that this disability has been rated by analogy to impairment of the clavicle or scapula under DC 5203.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury). 

Under DC 5203, the following ratings apply for the minor extremity: a 10 percent rating is warranted for malunion or nonunion without loose movement and a 20 percent rating is warranted for nonunion with loose movement or dislocation.  38 C.F.R. § 4.71a, DC 5203.

Under DC 5201, the following ratings apply to limitation of motion of the minor extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level or to midway between the side and shoulder level; and a 30 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2014).

In the present case, a December 2009 examination report from Chestnut Hill Hospital indicates that the Veteran reportedly experienced mild aching of the left shoulder trapezius area.  The pain was exacerbated by movement and palpation and was relieved by remaining perfectly still.

During a September 2010 VA examination, the Veteran reported that he experienced left shoulder achiness several times each week.  He took pain medications which completely relieved the shoulder pain.  There was no weakness, stiffness, heat, redness, giving way, locking, fatigability, or lack of endurance and the Veteran did not experience any flare ups.  He did not use any assistive devices, his left shoulder disability did not affect his ability to independently perform activities of daily living, and he was not functionally impaired at his job as a mail processor for the Postal Service.

The left extremity was noted to be the minor extremity, and ranges of motion were recorded as extension to 45 degrees, flexion to 180 degrees, and internal and external rotation both to 90 degrees.  There was no pain associated with the ranges of motion.  Following 3 repetitions of motion, the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  Also, there was no instability of the left shoulder.  The Veteran was diagnosed as having a left shoulder strain.

The report of a VA examination dated in May 2014 reflects that the Veteran reportedly experienced daily left shoulder pain which was generally 6-7/10 in intensity, but periodically increased to 8/10 in intensity.  The pain was aggravated by lifting, carrying, and twisting.  Flare ups of increased shoulder pain occurred approximately twice a month, but there was no loss of function during or after flare ups.

The ranges of motion of the left shoulder were recorded as flexion and abduction both to 160 degrees with pain at 155 degrees.  The ranges of motion remained the same following 3 repetitions of motion, there was no additional limitation of motion in the range of motion of the shoulder and arm following repetitive-use testing, and there was no functional loss or functional impairment of the shoulder and arm.  There was no localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the left shoulder, there was no guarding, muscle strength associated with shoulder abduction and flexion was normal (5/5), and there was no ankylosis of the shoulder joint.  There was no history of any mechanical symptoms, recurrent dislocation of the glenohumeral (scapulohumeral) joint, acromioclavicular joint condition, or other impairment of the clavicle or scapula and there was no tenderness on palpation of the acromioclavicular joint.  

Furthermore, all tests for rotator cuff conditions, instability/dislocation/labral pathology, and clavicle/scapula/acromioclavicular joint/ sternoclavicular joint conditions were negative.  The Veteran had not undergone any total shoulder joint replacement or any other joint surgery, there were no scars related to his left shoulder disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  A diagnosis of a left shoulder strain was provided.  This disability did not impact the Veteran's ability to work and the physician who conducted the examination concluded that pain, weakness, fatigability, and incoordination did not limit functional ability during flare ups or with repeated use of the shoulder over a period of time.

The above evidence reflects that there is a left shoulder disability with pain, aching, and limitation of motion.  The Veteran was able to perform shoulder flexion to between 160 degrees and 180 degrees during the September 2010 and May 2014 VA examinations and abduction was to 160 degrees during the May 2014 VA examination.  There was no pain associated with the ranges of motion during the September 2010 examination and pain did not occur until 155 degrees of flexion and abduction during the May 2014 examination.  The Veteran did not report any flare ups during the September 2010 examination and the examiner who conducted that examination specified that the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  

Although the September 2010 examiner did not specify the extent of any functional impairment due to incoordination, this deficiency was corrected in the May 2014 VA examination report.  Specifically, the examiner who conducted the May 2014 examination explained that there was no additional limitation in the range of motion of the shoulder and arm following repetitive-use testing, that there was no functional loss or functional impairment of the shoulder and arm, and that pain, weakness, fatigability, and incoordination did not limit functional ability during flare ups or with repeated use of the shoulder over a period of time.  Also, the Veteran acknowledged during the May 2014 examination that although he experienced flare ups, there was no loss of function during or after flare ups.

Thus, even considering the Veteran's reports (including the evidence of pain and other functional factors), the objective findings during the September 2010 and May 2014 VA examinations indicate that his left shoulder symptoms have not been shown to be so disabling to actually or effectively result in limitation of arm motion to shoulder level (i.e., 90 degrees), the requirement for the next higher percentage rating based on limitation of motion of the arm of the minor extremity without evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula (i.e., a 20 percent rating) under DC 5201.  See 38 C.F.R. § 4.71a, DC 5201.

Also, there has been no evidence of any shoulder ankylosis, impairment of the humerus, or nonunion or dislocation of the clavicle or scapula at any time since the effective date of service connection.  The absence of such impairments was noted during the May 2014 VA examination.  Hence, a higher rating is not warranted during the claim period on the basis of such impairments.

In light of the above findings, an initial rating higher than 10 percent for the service-connected left shoulder strain is not warranted at any time since the effective date of service connection and the appeal as to this issue is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5200-5203.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's left shoulder disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms include shoulder pain/aching and limitation of motion and DC 5201 provides a rating based upon the extent to which all shoulder symptoms (including pain, aching, and flare ups) result in limitation of shoulder motion.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).
The Veteran was gainfully employed with the Postal Service until sometime in 2011, at which time his job was terminated due to excessive absences from work.  He has explained that this was due to the need to care for his ill son.  He has not reported, and the evidence does not otherwise reflect, that he was unemployed during the claim period due to any service-connected disability or that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial rating higher than 10 percent for a left shoulder strain is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, an October 2010 VA primary care initial evaluation note indicates that the Veteran experienced low back aches and hypertension.  He has also claimed that he experiences symptoms of a cardiac disability.  Thus, there is competent evidence of current back and cardiac disabilities and current hypertension.  The Veteran contends that his claimed back disability had its onset when he fell on his back in service.  This injury reportedly occurred at the same time that he incurred his service-connected left shoulder disability in service.  Service treatment records reveal that he was treated for a left shoulder strain in November 1991 after falling with his left arm outstretched.  He has reported that back and associated neurologic symptoms began following this fall and have continued in the years since that time.

With respect to the claimed cardiac disability and hypertension, the Veteran contends that these disabilities are related to his service-connected psychiatric disability.  In the alternative, he claims that these disabilities are related to medications taken for some of his other service-connected disabilities.  VA has recognized that veterans with PTSD have a higher risk of cardiovascular disease, including hypertension.  Although the Veteran is not service-connected for PTSD, this evidence nonetheless suggests that his claimed cardiac disability and hypertension may be related to his service-connected psychiatric disability.

In sum, there is competent evidence of current back and cardiac disabilities and current hypertension.  There is also competent evidence of a back injury in service and a continuity of back symptomatology in the years since service, suggesting that the claimed back disability may be related to service.  Also, as explained above, the evidence suggests that the claimed cardiac disability and hypertension may be related to the Veteran's service-connected psychiatric disability.  Hence, VA's duty to obtain examinations as to the nature and etiology of any current back and cardiac disabilities and as to the etiology of the current hypertension, is triggered.

As for the claims of service connection for allergic rhinitis, sinusitis, and sleep apnea, the Veteran claims that these disabilities are related to exposure to various hazardous substances in service while performing maintenance on ships, including paint, floor wax, paint/rust dust, and chemical solvents.  During the March 2015 hearing, his representative noted medical literature which reportedly discussed a potential link between exposure to certain solvents and sleep disturbances and nasal problems.  The Veteran has also claimed that his sleep apnea is related to his service-connected disabilities.

VA examinations were conducted in September 2010 and the Veteran was diagnosed as having mild obstructive sleep apnea, allergic rhinitis, and chronic sinusitis.  The physician who conducted the sleep apnea examination opined that the Veteran's sleep apnea was not due to service.  The examiner reasoned that there was no evidence-based medical literature that states that exposure to environmental hazards leads to obstructive sleep apnea.

The examiner who conducted the rhinitis and sinusitis examination opined that these disabilities were not likely diagnosed and treated in service.  The examiner explained that the Veteran was seen once in service for sinus congestion, but that no diagnosis was made at that time in relation to any allergic rhinitis or sinusitis.

The September 2010 sleep apnea examination is insufficient because no opinion was provided as to whether the current sleep apnea was caused or aggravated by the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310.  Also, this examination and the rhinitis and sinusitis examination are all insufficient because the opinions provided do not reflect consideration of the Veteran's reports of hazardous exposures in service.  Hence, new examinations are necessary to obtain opinions as to the etiology of the claimed sleep apnea, rhinitis, and sinusitis.

The evidence suggests that the Veteran's chronic tonsillitis may have worsened since his most recent VA examination in May 2014.  For instance, the May 2014 VA examination report indicates that the Veteran denied having any hoarseness.  He reported during the March 2015 hearing, however, that he experienced hoarseness every morning (See page 8 of the hearing transcript).  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected tonsillitis is triggered. 

The Veteran was afforded a VA examination in May 2014 to assess the severity of his service-connected reactive airway disease.  The examination report includes the results of pulmonary function testing that was conducted in 2010 and the examiner indicated that repeat pulmonary function testing was to be completed and that the results would "be available in VISTA imaging for review."  The results of the May 2014 testing are not currently in the file.  Thus, a remand is necessary to associate this evidence with the file or, if necessary, afford the Veteran a new VA examination to assess the severity of his reactive airway disease.

Moreover, the Veteran reported during a July 2001 examination with D. Smith, M.D. and during VA psychiatric examinations in September 2010 and May 2014 (See page 3 of the September 2010 examination report and page 2 of the May 2014 examination report) that he had received relevant VA treatment for such problems as sleep and psychiatric impairment as early as 2001 and as recently as 2013.  The only specifically identified treatment facility was the VA Medical Center in Philadelphia, Pennsylvania (VAMC Philadelphia).  There are only minimal treatment records from this facility in the file and they are dated in October 2010.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran reported during the May 2014 VA psychiatric examination that he had received relevant psychiatric treatment from Dr. Cohen (See page 2 of the examination report).  These records have not yet been obtained and a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for sleep apnea, a back disability, a cardiac disability, rhinitis, sinusitis, a left knee disability, hypertension, a right shoulder disability, a psychiatric disability, tonsillitis, and a lung disease, to include the dates of any such treatment. 

The Veteran shall be specifically asked to complete authorizations for VA to obtain all records of his treatment for sleep apnea, a back disability, a cardiac disability, rhinitis, sinusitis, a left knee disability, hypertension, a right shoulder disability, a psychiatric disability, tonsillitis, and a lung disease from Dr. Cohen (See page 2 of the May 2014 VA psychiatric examination report) and any other sufficiently identified private treatment provider from whom records have not already been obtained.

2.  Obtain and associate with the file all records of the Veteran's treatment at VAMC Philadelphia and at any other sufficiently identified VA facility.

3.  Obtain and associate with the file the results of the pulmonary function testing conducted in May 2014 which are reportedly available in VISTA imaging (See page 2 of the May 2014 VA respiratory examination report).  These results must include the specific values of the FEV-1 percent predicted and the FEV-1/FVC percent.

If the results of the May 2014 pulmonary function testing cannot be located or are incomplete, schedule the Veteran for a new VA examination to assess the severity of his service-connected reactive airway disease, during which pulmonary function testing must be completed and the results must include both FEV-1 percent predicted and the FEV-1/FVC percent.

4.  Schedule the Veteran for a VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
For any sleep apnea diagnosed since June 2010, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset in service, is related to exposure to various hazardous substances in service (including paint, floor wax, paint/rust dust, and chemical solvents), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities (major depressive disorder with alcohol abuse, a left shoulder strain, chronic tonsillitis, and reactive airway disease)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities (major depressive disorder with alcohol abuse, a left shoulder strain, chronic tonsillitis, and reactive airway disease) ?

If any current sleep apnea was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any sleep apnea diagnosed since June 2010, the Veteran's reports of exposure to toxic substances in service (including floor wax, paint, paint/rust dust, and chemical solvents), and the medical literature pertaining to the effects of exposure to certain chemical solvents referenced by the Veteran's representative during the March 2015 Board hearing (See page 17 of the hearing transcript).  (The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current back disability identified (i.e., any back disability diagnosed since June 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's fall in service in November 1991 during which he reportedly also injured his back, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any back disabilities diagnosed since June 2010, the Veteran's report of having injured his back in service at the same time that he injured his left shoulder in November 1991, and his report of a continuity of back symptomatology in the years since service.  (The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current cardiac disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current cardiac disability identified (i.e., any cardiac disability diagnosed since June 2010), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its onset in service, is related to the finding of sinus bradycardia during an April 1992 ECG, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities or any medications taken for these disabilities (major depressive disorder with alcohol abuse, a left shoulder strain, chronic tonsillitis, and reactive airway disease)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities or any medications taken for these disabilities (major depressive disorder with alcohol abuse, a left shoulder strain, chronic tonsillitis, and reactive airway disease) ?

If any current cardiac disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any cardiac disabilities diagnosed since June 2010 and the finding of sinus bradycardia during an April 1992 ECG. (The absence of evidence of treatment for specific cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).
A complete rationale shall be given for all opinions and conclusions expressed.

7.  Schedule the Veteran for a VA examination to determine the etiology of his current rhinitis and sinusitis.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any rhinitis and sinusitis diagnosed since June 2010, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current rhinitis and sinusitis had its onset in service, is related to the Veteran's headaches and nasal/respiratory problems in service, is related to his exposure to various toxic substances in service (including floor wax, paint, paint/rust dust, and chemical solvents), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any rhinitis and sinusitis diagnosed since June 2010, all instances of treatment for headaches and nasal/respiratory problems in the Veteran's service treatment records, his reports of exposure to various toxic substances in service (including floor wax, paint, paint/rust dust, and chemical solvents), and the medical literature pertaining to the effects of exposure to certain chemical solvents referenced by the Veteran's representative during the March 2015 Board hearing (See page 17 of the hearing transcript).  (The absence of evidence of treatment for rhinitis or sinusitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.

8.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hypertension diagnosed since June 2010, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities or any medications taken for these disabilities (major depressive disorder with alcohol abuse, a left shoulder strain, chronic tonsillitis, and reactive airway disease)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities or any medications taken for these disabilities (major depressive disorder with alcohol abuse, a left shoulder strain, chronic tonsillitis, and reactive airway disease) ?

If any current hypertension was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any hypertension diagnosed since June 2010.  (The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.

9.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected tonsillitis. All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report whether the Veteran experiences any hoarseness and whether there is any inflammation of the cords, inflammation of the mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

A complete rationale shall be given for any opinions and conclusions expressed.

10.  If, after completion of the above items, a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


